Exhibit 10.2


FORUM ENERGY TECHNOLOGIES, INC.
2010 STOCK INCENTIVE PLAN
(As Amended and Restated Effective August 15, 2012)


I. PURPOSE OF THE PLAN
The purpose of the FORUM ENERGY TECHNOLOGIES, INC. 2010 STOCK INCENTIVE PLAN
(the “Plan”) is to provide a means through which FORUM ENERGY TECHNOLOGIES,
INC., a Delaware corporation (the “Company”), and its Affiliates may attract
able persons to serve as Directors or Consultants or to enter the employ of the
Company and its Affiliates and to provide a means whereby those individuals upon
whom the responsibilities of the successful administration and management of the
Company and its Affiliates rest, and whose present and potential contributions
to the Company and its Affiliates are of importance, can acquire and maintain
stock ownership, thereby strengthening their concern for the welfare of the
Company and its Affiliates. A further purpose of the Plan is to provide such
individuals with additional incentive and reward opportunities designed to
enhance the profitable growth of the Company and its Affiliates. Accordingly,
the Plan provides for granting Incentive Stock Options, Options that do not
constitute Incentive Stock Options, Restricted Stock Awards, Performance Awards,
Phantom Stock Awards, Bonus Stock Awards, or any combination of the foregoing,
as is best suited to the circumstances of the particular employee, Consultant,
or Director as provided herein.
The Plan as set forth herein constitutes an amendment and restatement of the
Prior Plan. Except as provided in the following sentence, the Plan shall
supersede and replace in its entirety the Prior Plan. Notwithstanding any
provisions herein to the contrary, each award granted under the Prior Plan prior
to the effective date of this amendment and restatement shall be subject to the
terms and provisions applicable to such award under the Prior Plan, as in effect
immediately prior to this amendment and restatement.
II.    DEFINITIONS
The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:
(a)    “Affiliate” means any corporation, partnership, limited liability company
or partnership, association, trust, or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.
(b)    “Award” means, individually or collectively, any Option, Restricted Stock
Award,

HOU01:1228446.2    1

--------------------------------------------------------------------------------


Performance Award, Phantom Stock Award, or Bonus Stock Award.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Bonus Stock Award” means an Award granted under Paragraph XI of the
Plan.
(e)    “Change in Control” shall have the meaning assigned to such term in
Exhibit A to the Plan.
(f)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with rules, regulations and interpretations promulgated
thereunder. Reference in the Plan to any Section of the Code shall be deemed to
include any amendments or successor provisions to such Section and any
regulations under such Section.
(g)    “Committee” means a committee of the Board that is selected by the Board
as provided in Paragraph IV(a).
(h)    “Common Stock” means the common stock, par value $.01 per share, of the
Company, or any security into which such common stock may be changed by reason
of any transaction or event of the type described in Paragraph XII.
(i)    “Company” means Forum Energy Technologies, Inc., a Delaware corporation.
(j)    “Consultant” means any person who is not an employee or a Director and
who is providing advisory or consulting services to the Company or any
Affiliate.
(k)    “Corporate Change” shall have the meaning assigned to such term in
Paragraph XII(c) of the Plan.
(l)    “Director” means an individual who is a member of the Board.
(m)    An “employee” means any person (including a Director) in an employment
relationship with the Company or any Affiliate.
(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(o)    “Fair Market Value” means, as of any specified date, the closing price of
the Common Stock, if the Common Stock is listed on a national stock exchange
registered under Section 6(a) of the Exchange Act, reported on the stock
exchange composite tape on that date (or such other reporting service approved
by the Committee); or, if no closing price is reported on that date, on the last
preceding date on which such closing price of the Common Stock is so reported.
If the Common Stock is traded over the counter at the time a determination of
its fair market value is required to be made hereunder, its fair market value
shall be deemed to be equal to the average between the reported high and low or
closing bid and asked prices of Common Stock on the most recent date on which
Common Stock was publicly traded. In the event Common Stock is not publicly
traded at the time a determination of its value is required to be made
hereunder, the determination of its fair market value shall be made by the
Committee in such manner as it deems

HOU01:1228446.2    2

--------------------------------------------------------------------------------


appropriate and as is consistent with the requirements of Section 409A of the
Code.
(p)    “Incentive Stock Option” means an incentive stock option within the
meaning of Section 422 of the Code.
(q)    “Option” means an Award granted under Paragraph VII of the Plan and
includes both Incentive Stock Options to purchase Common Stock and Options that
do not constitute Incentive Stock Options to purchase Common Stock.
(r)    “Option Agreement” means a written agreement between the Company and a
Participant with respect to an Option.
(s)    “Participant” means an employee, Consultant, or Director who has been
granted an Award.
(t)    “Performance Award” means an Award granted under Paragraph IX of the
Plan.
(u)    “Performance Award Agreement” means a written agreement between the
Company and a Participant with respect to a Performance Award.
(v)    “Performance Measure” means one or more performance measures established
by the Committee that are based on (i) the price of a share of Common Stock,
(ii) the Company’s earnings per share, (iii) the Company’s market share or the
market share of a business unit of the Company designated by the Committee, (iv)
the Company’s sales or the sales of a business unit of the Company designated by
the Committee, (v) operating income or operating income margin of the Company or
a business unit of the Company, (vi) the net income or net income margin (before
or after taxes) of the Company or any business unit of the Company designated by
the Committee, (vii) the cash flow or return on investment of the Company or any
business unit of the Company designated by the Committee, (viii) the earnings or
earnings margin before or after interest, taxes, depreciation, and/or
amortization of the Company or any business unit of the Company designated by
the Committee, (ix) the economic value added, (x) the return on capital, assets,
or stockholders’ equity achieved by the Company, (xi) the total stockholders’
return achieved by the Company, or (xii) any combination of the foregoing. The
performance measures described in the preceding sentence may be absolute,
relative to one or more other companies, relative to one or more indexes, or
measured by reference to the Company alone or the Company together with one or
more of its Affiliates. In addition, performance measures may be subject to
adjustment by the Committee for changes in accounting principles, to satisfy
regulatory requirements and other specified significant extraordinary items or
events.
(w)    “Phantom Stock Award” means an Award granted under Paragraph X of the
Plan.
(x)    “Phantom Stock Award Agreement” means a written agreement between the
Company and a Participant with respect to a Phantom Stock Award, including an
Award of Restricted Stock Units under Paragraph X of the Plan.
(y)    “Plan” means the Forum Energy Technologies, Inc. 2010 Stock Incentive
Plan, as

HOU01:1228446.2    3

--------------------------------------------------------------------------------


amended and restated effective August 15, 2012.
(z)    “Prior Plan” means the Forum Energy Technologies, Inc. 2010 Stock
Incentive Plan (formerly known as the Forum Oilfield Technologies, Inc. 2005
Stock Incentive Plan) as amended and in effect immediately prior to the
effective date of the Plan.
(aa)    “Restricted Stock Agreement” means a written agreement between the
Company and a Participant with respect to a Restricted Stock Award.
(bb)    “Restricted Stock Award” means an Award granted under Paragraph VIII of
the Plan.
(cc)    “Restricted Stock Unit” means a unit evidencing the right to receive in
specified circumstances one share of Common Stock or in the sole discretion of
the Committee, an equivalent value in cash that is restricted or subject to
forfeiture provisions.
(dd)    “Rule 16b‑3” means Securities Exchange Commission Rule 16b‑3 promulgated
under the Exchange Act, as such may be amended from time to time, and any
successor rule, regulation, or statute fulfilling the same or a similar
function.
(ee)    “Stock Appreciation Right” means a right to acquire, upon exercise of
the right, Common Stock and/or, in the sole discretion of the Committee, cash
having an aggregate value equal to the then excess of the Fair Market Value of
the shares with respect to which the right is exercised over the exercise price
therefor. The Committee shall retain final authority to determine whether a
Participant shall be permitted, and to approve an election by a Participant, to
receive cash in full or partial settlement of a Stock Appreciation Right.
III.    EFFECTIVE DATE AND DURATION OF THE PLAN
The Plan was originally approved by the Board on July 15, 2010. The Prior Plan
was approved by the stockholders of the Company and was effective upon the
Company’s initial public offering. Notwithstanding any provision in the Plan to
the contrary, no Option shall be exercisable, no Restricted Stock Award or Bonus
Stock Award shall be granted, and no Performance Award or Phantom Stock Award
shall vest or become satisfiable prior to such stockholder approval. The Plan is
hereby amended and restated effective as of August 15, 2012. No further Awards
may be granted under the Plan after July 15, 2020. The Plan shall remain in
effect until all Options granted under the Plan have been satisfied or expired,
all Restricted Stock Awards granted under the Plan have vested or been
forfeited, and all Performance Awards, Phantom Stock Awards, and Bonus Stock
Awards have been satisfied or expired.
IV.    ADMINISTRATION
(a)    Composition of Committee. The Plan shall be administered by a committee
of, and appointed by, the Board. In the absence of the Board’s appointment of a
committee to administer the Plan, the Board shall serve as the Committee.
(b)    Powers. Subject to the express provisions of the Plan, the Committee
shall have authority, in its discretion, to determine which employees,
Consultants, or Directors shall receive

HOU01:1228446.2    4

--------------------------------------------------------------------------------


an Award, the time or times when such Award shall be made, the type of Award
that shall be made, the number of shares to be subject to each Option,
Restricted Stock Award, or Bonus Stock Award, and the number of shares to be
subject to or the value of each Performance Award or Phantom Stock Award. In
making such determinations, the Committee shall take into account the nature of
the services rendered by the respective employees, Consultants, or Directors,
their present and potential contribution to the Company’s success, and such
other factors as the Committee in its sole discretion shall deem relevant.
(c)    Additional Powers. The Committee shall have such additional powers as are
delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, this shall include the power to construe the Plan and
the respective agreements executed hereunder, to prescribe rules and regulations
relating to the Plan, to determine the terms, restrictions, and provisions of
the agreement relating to each Award, including such terms, restrictions, and
provisions as shall be requisite in the judgment of the Committee to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any agreement relating to an Award in the manner and to the
extent the Committee shall deem expedient to carry the Plan or any such
agreement into effect. All determinations and decisions made by the Committee on
the matters referred to in this Paragraph IV and in construing the provisions of
the Plan shall be conclusive.
(d)    Delegation of Authority by the Committee. Notwithstanding the preceding
provisions of this Paragraph IV or any other provision of the Plan to the
contrary, subject to the constraints of applicable law, the Committee may from
time to time, in its sole discretion, delegate to the Chief Executive Officer of
the Company the administration (or interpretation of any provision) of the Plan,
and the right to grant Awards under the Plan, insofar as such administration
(and interpretation) and power to grant Awards relates to any person who is not
subject to Section 16 of the Exchange Act (including any successor Section to
the same or similar effect). Any such delegation may be effective only so long
as the Chief Executive Officer of the Company is a Director, and the Committee
may revoke such delegation at any time. The Committee may put any conditions and
restrictions on the powers that may be exercised by the Chief Executive Officer
of the Company upon such delegation as the Committee determines in its sole
discretion. In the event of any conflict in a determination or interpretation
under the Plan as between the Committee and the Chief Executive Officer of the
Company, the determination or interpretation, as applicable, of the Committee
shall be conclusive.
V.    SHARES SUBJECT TO THE PLAN; AWARD LIMITS; GRANT OF AWARDS
(a)    Shares Subject to the Plan and Award Limits. Subject to adjustment in the
same manner as provided in Paragraph XII with respect to shares of Common Stock
subject to Options then outstanding, the aggregate maximum number of shares of
Common Stock that may be issued under the Plan, and the aggregate maximum number
of shares of Common Stock that may be issued under the Plan through Incentive
Stock Options, shall not exceed 18,500,000 shares (inclusive of the shares
subject to outstanding awards granted under the Prior Plan and the shares that
remain available for issuance under the Prior Plan immediately prior to the
effective date of this amendment

HOU01:1228446.2    5

--------------------------------------------------------------------------------


and restatement). Shares shall be deemed to have been issued under the Plan only
to the extent actually issued and delivered pursuant to an Award. To the extent
that an Award lapses or the rights of its holder terminate, any shares of Common
Stock subject to such Award shall again be available for the grant of an Award
under the Plan. In addition, shares issued under the Plan and forfeited back to
the Plan, shares surrendered in payment of the exercise price or purchase price
of an Award, and shares withheld for payment of applicable employment taxes
and/or withholding obligations associated with an Award shall again be available
for the grant of an Award under the Plan. Notwithstanding any provision in the
Plan to the contrary, (i) the maximum number of shares of Common Stock that may
be subject to Awards denominated in shares of Common Stock granted to any one
individual during the term of the Plan may not exceed 50% of the aggregate
maximum number of shares of Common Stock that may be issued under the Plan (as
adjusted from time to time in accordance with the provisions of the Plan) and
(ii) the maximum amount of compensation that may be paid under all Performance
Awards denominated in cash (including the Fair Market Value of any shares of
Common Stock paid in satisfaction of such Performance Awards) granted to any one
individual during any calendar year may not exceed $20,000,000, and any payment
due with respect to a Performance Award shall be paid no later than 10 years
after the date of grant of such Performance Award. The limitations set forth in
clauses (i) and (ii) of the preceding sentence shall be applied in a manner that
will permit Awards that are intended to provide “performance‑based” compensation
for purposes of Section 162(m) of the Code to satisfy the requirements of such
section, including, without limitation, counting against such maximum number of
shares, to the extent required under Section 162(m) of the Code and applicable
interpretive authority thereunder, any shares subject to Awards granted to
employees that are canceled or repriced.
(b)    Grant of Awards. The Committee may from time to time grant Awards to one
or more employees, Consultants, or Directors determined by it to be eligible for
participation in the Plan in accordance with the terms of the Plan.
(c)    Stock Offered. Subject to the limitations set forth in Paragraph V(a),
the stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares which remain unissued and which
are not subject to outstanding Awards at the termination of the Plan shall cease
to be subject to the Plan but, until termination of the Plan, the Company shall
at all times make available a sufficient number of shares to meet the
requirements of the Plan. The shares of the Company’s stock to be issued
pursuant to any Award may be represented by physical stock certificates or may
be uncertificated. Notwithstanding references in the Plan to certificates, the
Company may deliver uncertificated shares of Common Stock in connection with any
Award.
VI.    ELIGIBILITY
Awards may be granted only to persons who, at the time of grant, are employees,
Consultants, or Directors. An Award may be granted on more than one occasion to
the same person, and, subject to the limitations set forth in the Plan, such
Award may include an Incentive Stock Option, an Option that is not an Incentive
Stock Option, a Restricted Stock Award, a Performance Award, a Phantom Stock
Award, a Bonus Stock Award, or any combination thereof.

HOU01:1228446.2    6

--------------------------------------------------------------------------------


VII.    STOCK OPTIONS
(a)    Option Period. The term of each Option shall be as specified by the
Committee at the date of grant, but in no event shall an Option be exercisable
after the expiration of 10 years from the date of grant.
(b)    Limitations on Exercise of Option. An Option shall be exercisable in
whole or in such installments and at such times as determined by the Committee.
(c)    Special Limitations on Incentive Stock Options. An Incentive Stock Option
may be granted only to an individual who is employed by the Company or any
parent or subsidiary corporation (as defined in Section 424 of the Code) of the
Company at the time the Option is granted. To the extent that the aggregate fair
market value (determined at the time the respective Incentive Stock Option is
granted) of stock with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, such Incentive Stock Options shall be treated as Options which
do not constitute Incentive Stock Options. The Committee shall determine, in
accordance with applicable provisions of the Code, Treasury regulations, and
other administrative pronouncements, which of a Participant’s Incentive Stock
Options will not constitute Incentive Stock Options because of such limitation
and shall notify the Participant of such determination as soon as practicable
after such determination. No Incentive Stock Option shall be granted to an
individual if, at the time the Option is granted, such individual owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of its parent or subsidiary corporation, within the
meaning of Section 422(b)(6) of the Code, unless (i) at the time such Option is
granted, the option price is at least 110% of the Fair Market Value of the
Common Stock subject to the Option and (ii) such Option by its terms is not
exercisable after the expiration of five years from the date of grant. Except as
otherwise provided in Sections 421 or 422 of the Code, an Incentive Stock Option
shall not be transferable otherwise than by will or the laws of descent and
distribution and shall be exercisable during the Participant’s lifetime only by
such Participant or the Participant’s guardian or legal representative.
(d)    Option Agreement. Each Option shall be evidenced by an Option Agreement
in such form and containing such provisions not inconsistent with the provisions
of the Plan as the Committee from time to time shall approve, including, without
limitation, provisions to qualify an Option as an Incentive Stock Option under
Section 422 of the Code. Each Option Agreement shall specify the effect of
termination of (i) employment, (ii) the consulting or advisory relationship or
(iii) membership on the Board, as applicable, or a Change in Control on the
exercisability of the Option. An Option Agreement may provide for the payment of
the option price, in whole or in part, by the delivery of a number of shares of
Common Stock (plus cash if necessary) having a Fair Market Value equal to such
option price. Moreover, an Option Agreement may provide for a “cashless
exercise” of the Option by establishing procedures satisfactory to the Committee
with respect thereto. Further, an Option Agreement may provide, on such terms
and conditions as the Committee in its sole discretion may prescribe, for the
grant of a Stock Appreciation Right in connection with the grant of an Option
and, in such case, the exercise of the Stock Appreciation Right shall result in
the surrender of the right to purchase a number of shares under the Option equal

HOU01:1228446.2    7

--------------------------------------------------------------------------------


to the number of shares with respect to which the Stock Appreciation Right is
exercised (and vice versa). In the case of any Stock Appreciation Right that is
granted in connection with an Incentive Stock Option, such right shall be
exercisable only when the Fair Market Value of the Common Stock exceeds the
exercise price specified therefor in the Option or the portion thereof to be
surrendered. The terms and conditions of the respective Option Agreements need
not be identical. Subject to the consent of the Participant, the Committee may,
in its sole discretion, amend an outstanding Option Agreement from time to time
in any manner that is not inconsistent with the provisions of the Plan
(including, without limitation, an amendment that accelerates the time at which
the Option, or a portion thereof, may be exercisable).
(e)    Option Price and Payment. The price at which a share of Common Stock may
be purchased upon exercise of an Option shall be determined by the Committee
but, subject to adjustment as provided in Paragraph XII, such purchase price
shall not be less than the Fair Market Value of a share of Common Stock on the
date such Option is granted. The Option or portion thereof may be exercised by
delivery of an irrevocable notice of exercise to the Company, as specified by
the Committee. The purchase price of the Option or portion thereof shall be paid
in full in the manner prescribed by the Committee. Separate stock certificates
shall be issued by the Company for those shares acquired pursuant to the
exercise of an Incentive Stock Option and for those shares acquired pursuant to
the exercise of any Option that does not constitute an Incentive Stock Option.
(f)    Restrictions on Repricing of Options. Except as provided in
Paragraph XII, the Committee may not, without approval of the stockholders of
the Company, amend any outstanding Option Agreement to lower the option price
(or cancel and replace any outstanding Option Agreement with Option Agreements
having a lower option price).
(g)    Stockholder Rights and Privileges. The Participant shall be entitled to
all the privileges and rights of a stockholder only with respect to such shares
of Common Stock as have been purchased under the Option and for which
certificates of stock have been registered in the Participant’s name.
(h)    Options and Rights in Substitution for Options Granted by Other
Employers. Options and Stock Appreciation Rights may be granted under the Plan
from time to time in substitution for options and such rights held by
individuals providing services to corporations or other entities who become
employees, Consultants, or Directors as a result of a merger or consolidation or
other business transaction with the Company or any Affiliate.
VIII.    RESTRICTED STOCK AWARDS
(a)    Forfeiture Restrictions to be Established by the Committee. Shares of
Common Stock that are the subject of a Restricted Stock Award shall be subject
to restrictions on disposition by the Participant and an obligation of the
Participant to forfeit and surrender the shares to the Company under certain
circumstances (the “Forfeiture Restrictions”). The Forfeiture Restrictions shall
be determined by the Committee in its sole discretion, and the Committee may
provide that the Forfeiture Restrictions shall lapse upon (i) the attainment of
one or more Performance Measures, (ii) the Participant’s continued employment
with the Company or its Affiliate or continued service as a Consultant or
Director for a specified period of time, (iii) the occurrence of any event or
the

HOU01:1228446.2    8

--------------------------------------------------------------------------------


satisfaction of any other condition specified by the Committee in its sole
discretion (including, without limitation, a Change in Control), or (iv) a
combination of any of the foregoing. Each Restricted Stock Award may have
different Forfeiture Restrictions, in the discretion of the Committee.
(b)    Other Terms and Conditions. Unless provided otherwise in a Restricted
Stock Agreement, the Participant shall have the right to receive dividends with
respect to Common Stock subject to a Restricted Stock Award, to vote Common
Stock subject thereto, and to enjoy all other stockholder rights, except that
(i) the Participant shall not be entitled to delivery of the stock certificate
until the Forfeiture Restrictions have expired, (ii) the Company shall retain
custody of the stock until the Forfeiture Restrictions have expired, (iii) the
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of the stock until the Forfeiture Restrictions have expired, (iv) a
breach of the terms and conditions established by the Committee pursuant to the
Restricted Stock Agreement shall cause a forfeiture of the Restricted Stock
Award, and (v) with respect to the payment of any dividend with respect to
shares of Common Stock subject to a Restricted Stock Award directly to the
Participant, each such dividend shall be paid no later than the end of the
calendar year in which the dividends are paid to stockholders of such class of
shares or, if later, the fifteenth day of the third month following the date the
dividends are paid to stockholders of such class of shares. At the time of such
Award, the Committee may, in its sole discretion, prescribe additional terms,
conditions, or restrictions relating to Restricted Stock Awards, including, but
not limited to, rules pertaining to the termination of employment or service as
a Consultant or Director (by retirement, disability, death, or otherwise) of a
Participant prior to expiration of the Forfeitures Restrictions. Such additional
terms, conditions, or restrictions shall be set forth in a Restricted Stock
Agreement made in conjunction with the Award.
(c)    Payment for Restricted Stock. The Committee shall determine the amount
and form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that in the absence of such a determination, a Participant shall
not be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.
(d)    Committee’s Discretion to Accelerate Vesting of Restricted Stock Awards.
The Committee may, in its discretion and as of a date determined by the
Committee, fully vest any or all Common Stock awarded to a Participant pursuant
to a Restricted Stock Award and, upon such vesting, all Forfeiture Restrictions
applicable to such Restricted Stock Award shall terminate as of such date. Any
action by the Committee pursuant to this Subparagraph may vary among individual
Participants and may vary among the Restricted Stock Awards held by any
individual Participant. Notwithstanding the preceding provisions of this
Subparagraph, except in connection with a Corporate Change or Change in Control,
the Committee may not take any action described in this Subparagraph with
respect to a Restricted Stock Award that has been granted to a “covered
employee” (within the meaning of Treasury regulation Section 1.162‑27(c)(2)) if
such Award has been designed to meet the exception for performance‑based
compensation under Section 162(m) of the Code.
(e)    Restricted Stock Agreements. At the time any Award is made under this

HOU01:1228446.2    9

--------------------------------------------------------------------------------


Paragraph VIII, the Company and the Participant shall enter into a Restricted
Stock Agreement setting forth each of the matters contemplated hereby and such
other matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Restricted Stock Agreements need not be identical.
Subject to the consent of the Participant, the Committee may, in its sole
discretion, amend an outstanding Restricted Stock Agreement from time to time in
any manner that is not inconsistent with the provisions of the Plan.
IX.    PERFORMANCE AWARDS
(a)    Performance Period. The Committee shall establish, with respect to and at
the time of each Performance Award, the number of shares of Common Stock subject
to, or the maximum value of, the Performance Award and the performance period
over which the performance applicable to the Performance Award shall be
measured.
(b)    Performance Measures. Any Performance Award awarded to a Participant
shall be contingent upon future performance of the Company or any Affiliate,
division, or department thereof under a Performance Measure during the
performance period. The Committee shall establish the Performance Measures
applicable to such performance either (i) prior to the beginning of the
performance period or (ii) within 90 days after the beginning of the performance
period if the outcome of the performance targets is substantially uncertain at
the time such targets are established, but not later than the date that 25% of
the performance period has elapsed. The Committee, in its sole discretion, may
provide for an adjustable Performance Award value based upon the level of
achievement of Performance Measures.
(c)    Awards Criteria. In determining the value of Performance Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate. The Committee, in its sole discretion, may provide for a reduction
in the value of a Participant’s Performance Award during the performance period.
(d)    Payment. Following the end of the performance period, the holder of a
Performance Award shall be entitled to receive payment of an amount not
exceeding the number of shares of Common Stock subject to, or the maximum value
of, the Performance Award, based on the achievement of the Performance Measures
for such performance period, as determined and certified in writing by the
Committee. Payment of a Performance Award may be made in cash, Common Stock, or
a combination thereof, as determined by the Committee. Payment shall be made in
a lump sum or in installments as prescribed by the Committee. If a Performance
Award covering shares of Common Stock is to be paid in cash, such payment shall
be based on the Fair Market Value of the Common Stock on the payment date or
such other date as may be specified by the Committee in the Performance Award
Agreement. A Participant shall not be entitled to the privileges and rights of a
stockholder with respect to a Performance Award covering shares of Common Stock
until payment has been determined by the Committee and such shares have been
delivered to the Participant.
(e)    Termination of Award. A Performance Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue

HOU01:1228446.2    10

--------------------------------------------------------------------------------


to perform services as a Consultant or a Director for the Company and its
Affiliates at all times during the applicable performance period through the
payment date, except as may be determined by the Committee (including, without
limitation, a termination of employment or services on or after a Change in
Control).
(f)    Performance Award Agreements. At the time any Award is made under this
Paragraph IX, the Company and the Participant shall enter into a Performance
Award Agreement setting forth each of the matters contemplated hereby and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Performance Award Agreements need not be
identical.
X.    PHANTOM STOCK AWARDS
(a)    Phantom Stock Awards. Phantom Stock Awards are rights to receive shares
of Common Stock (or the Fair Market Value thereof), or rights to receive an
amount equal to any appreciation or increase in the Fair Market Value of Common
Stock over a specified period of time, which vest over a period of time as
established by the Committee, without satisfaction of any performance criteria
or objectives. The Committee may, in its discretion, require payment or other
conditions of the Participant respecting any Phantom Stock Award. A Phantom
Stock Award may include, without limitation, (i) a Restricted Stock Unit or (ii)
a Stock Appreciation Right that is granted independently of an Option; provided,
however, that the exercise price per share of Common Stock subject to the Stock
Appreciation Right shall be (i) determined by the Committee but, subject to
adjustment as provided in Paragraph XII, such exercise price shall not be less
than the Fair Market Value of a share of Common Stock on the date such Stock
Appreciation Right is granted, and (ii) subject to the restrictions on
repricings described in Paragraph VII(f) in the same manner as applies to
Options.
(b)    Award Period. The Committee shall establish, with respect to and at the
time of each Phantom Stock Award, a period over which the Award shall vest with
respect to the Participant.
(c)    Awards Criteria. In determining the value of Phantom Stock Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate.
(d)    Payment. Following the end of the vesting period for a Phantom Stock
Award (or at such other time as the applicable Phantom Stock Award Agreement may
provide), the holder of a Phantom Stock Award shall be entitled to receive
payment of an amount, not exceeding the maximum value of the Phantom Stock
Award, based on the then vested value of the Award. Payment of a Phantom Stock
Award may be made in cash, Common Stock, or a combination thereof as determined
by the Committee. Payment shall be made in a lump sum or in installments as
prescribed by the Committee. Any payment to be made in cash shall be based on
the Fair Market Value of the Common Stock on the payment date or such other date
as may be specified by the Committee in the Phantom Stock Award Agreement. Cash
dividend equivalents may be paid during or after the vesting period with respect
to a Phantom Stock Award, as determined by the Committee. A Participant shall
not be entitled to the privileges and rights of a stockholder with respect to a
Phantom Stock Award until the shares of Common Stock have been delivered to the
Participant.

HOU01:1228446.2    11

--------------------------------------------------------------------------------


(e)    Termination of Award. A Phantom Stock Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue to perform services as a Consultant or a
Director for the Company and its Affiliates at all times during the applicable
vesting period, except as may be otherwise determined by the Committee
(including, without limitation, a termination of employment or services on or
after a Change in Control).
(f)    Phantom Stock Award Agreements. At the time any Award is made under this
Paragraph X, the Company and the Participant shall enter into a Phantom Stock
Award Agreement setting forth each of the matters contemplated hereby and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Phantom Stock Award Agreements need not be
identical.
XI.    BONUS STOCK AWARDS
Each Bonus Stock Award granted to a Participant shall constitute a transfer of
unrestricted shares of Common Stock on such terms and conditions as the
Committee shall determine. Bonus Stock Awards shall be made in shares of Common
Stock and need not be subject to performance criteria or objectives or to
forfeiture. The purchase price, if any, for shares of Common Stock issued in
connection with a Bonus Stock Award shall be determined by the Committee in its
sole discretion.
XII.    RECAPITALIZATION OR REORGANIZATION
(a)    No Effect on Right or Power. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization, or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate, any sale, lease, exchange, or other disposition of
all or any part of its assets or business, or any other corporate act or
proceeding.
(b)    Subdivision or Consolidation of Shares; Stock Dividends. The shares with
respect to which Awards may be granted are shares of Common Stock as presently
constituted, but if, and whenever, prior to the expiration of an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied,
as applicable, (i) in the event of an increase in the number of outstanding
shares, shall be proportionately increased, and the purchase price per share
shall be proportionately reduced, and (ii) in the event of a reduction in the
number of outstanding shares, shall be proportionately reduced, and the purchase
price per share shall be proportionately increased. Any fractional share
resulting from such adjustment shall be rounded up to the next whole share.
(c)    Recapitalizations and Corporate Changes. If the Company recapitalizes,

HOU01:1228446.2    12

--------------------------------------------------------------------------------


reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Common Stock or other
property covered by an Award theretofore granted and the purchase price of
Common Stock or other consideration subject to such Award shall be adjusted so
that such Award shall thereafter cover the number and class of shares of stock
and securities to which the Participant would have been entitled pursuant to the
terms of the recapitalization if, immediately prior to the recapitalization, the
Participant had been the holder of record of the number of shares of Common
Stock then covered by such Award. If (i) the Company shall not be the surviving
entity in any merger, consolidation or reorganization (or survives only as a
subsidiary of an entity), (ii) the Company sells, leases, or exchanges or agrees
to sell, lease, or exchange all or substantially all of its assets to any other
person or entity, (iii) the Company is to be dissolved and liquidated, (iv) any
person or entity, including a “group” as contemplated by Section 13(d)(3) of the
Exchange Act, acquires or gains ownership or control (including, without
limitation, the power to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power), or (v) as a result of or in
connection with a contested election of Directors, the persons who were
Directors of the Company before such election shall cease to constitute a
majority of the Board (each such event is referred to herein as a “Corporate
Change”), no later than (x) 10 days after the approval by the stockholders of
the Company of such merger, consolidation, reorganization, sale, lease, or
exchange of assets or dissolution and liquidation or such election of Directors
or (y) 30 days after a Corporate Change of the type described in clause (iv),
the Committee, acting in its sole discretion without the consent or approval of
any Participant, shall effect one or more of the following alternatives in an
equitable and appropriate manner to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
which alternatives may vary among individual Participants and which may vary
among Options or Stock Appreciation Rights held by any individual Participant:
(1) accelerate the time at which Options or Stock Appreciation Rights then
outstanding may be exercised so that such Awards may be exercised in full for a
limited period of time on or before a specified date (before or after such
Corporate Change) fixed by the Committee, after which specified date all such
unexercised Awards and all rights of Participants thereunder shall terminate,
(2) require the mandatory surrender to the Company by all or selected
Participants of some or all of the outstanding Options or Stock Appreciation
Rights held by such Participants (irrespective of whether such Awards are then
exercisable under the provisions of the Plan) as of a date, before or after such
Corporate Change, specified by the Committee, in which event the Committee shall
thereupon cancel such Awards and the Company shall pay (or cause to be paid) to
each Participant an amount of cash per share equal to the excess, if any, of the
amount calculated in Subparagraph (d) below (the “Change of Control Value”) of
the shares subject to such Awards over the exercise price(s) under such Awards
for such shares, or (3) make such adjustments to Options or Stock Appreciation
Rights then outstanding as the Committee deems appropriate to reflect such
Corporate Change and to prevent the dilution or enlargement of rights (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to such Awards then outstanding), including, without
limitation, adjusting such an Award to provide that the number and class of
shares of Common Stock covered by such Award shall be adjusted so that such
Award shall thereafter cover securities of the surviving or acquiring
corporation or other property (including, without limitation, cash) as
determined by the Committee in its sole discretion.
(d)    Change of Control Value. For the purposes of clause (2) in Subparagraph
(c) above,

HOU01:1228446.2    13

--------------------------------------------------------------------------------


the “Change of Control Value” shall equal the amount determined in the following
clause (i), (ii) or (iii), whichever is applicable: (i) the per share price
offered to stockholders of the Company in any such merger, consolidation,
reorganization, sale of assets or dissolution and liquidation transaction, (ii)
the price per share offered to stockholders of the Company in any tender offer
or exchange offer whereby a Corporate Change takes place, or (iii) if such
Corporate Change occurs other than pursuant to a tender or exchange offer, the
fair market value per share of the shares into which such Options or Stock
Appreciation Rights being surrendered are exercisable, as determined by the
Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Awards. In the event that the consideration
offered to stockholders of the Company in any transaction described in this
Subparagraph (d) or Subparagraph (c) above consists of anything other than cash,
the Committee shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash.
(e)    Other Changes in the Common Stock. In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split‑ups, split‑offs, spin‑offs,
exchanges, or other relevant changes in capitalization or distributions (other
than ordinary dividends) to the holders of Common Stock occurring after the date
of the grant of any Award and not otherwise provided for by this Paragraph XII,
such Award and any agreement evidencing such Award shall be subject to
adjustment by the Committee at its sole discretion as to the number and price of
shares of Common Stock or other consideration subject to such Award in an
equitable and appropriate manner to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under such Award.
In the event of any such change in the outstanding Common Stock or distribution
to the holders of Common Stock, or upon the occurrence of any other event
described in this Paragraph XII, the aggregate maximum number of shares
available under the Plan, the aggregate maximum number of shares that may be
issued under the Plan through Incentive Stock Options, and the maximum number of
shares that may be subject to Awards granted to any one individual shall be
appropriately adjusted to the extent, if any, determined by the Committee, whose
determination shall be conclusive.
(f)    Stockholder Action. Any adjustment provided for in the above
Subparagraphs shall be subject to any required stockholder action.
(g)    No Adjustments Unless Otherwise Provided. Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.
(h)    Adjustments in Compliance with Section 409A of the Code. No adjustment
pursuant to this Paragraph XII shall be made in a manner that results in
noncompliance with the requirements of Section 409A of the Code, to the extent
applicable.
XIII.    AMENDMENT AND TERMINATION OF THE PLAN

HOU01:1228446.2    14

--------------------------------------------------------------------------------


The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been granted.
The Board shall have the right to alter or amend the Plan or any part thereof
from time to time; provided that no change in the Plan may be made that would
materially impair the rights of a Participant with respect to an Award
theretofore granted without the consent of the Participant, and provided,
further, that the Board may not, without approval of the stockholders of the
Company, (a) amend the Plan to increase the aggregate maximum number of shares
that may be issued under the Plan, increase the aggregate maximum number of
shares that may be issued under the Plan through Incentive Stock Options, or
change the class of individuals eligible to receive Awards under the Plan, or
(b) amend or delete Paragraph VII(f).
XIV.    SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE
(a)    It is intended that the payments and benefits provided under the Plan and
any Award shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. The Plan and all Award agreements
shall be construed in a manner that effects such intent. Nevertheless, the tax
treatment of the benefits provided under the Plan or any Award is not warranted
or guaranteed. Neither the Company, its Affiliates nor their respective
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by any Participant or other
taxpayer as a result of the Plan or any Award.
(b)    Notwithstanding anything in the Plan or in any Award agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable, or a different form of payment
(e.g., lump sum or installment) would be effected, under the Plan or any Award
agreement by reason of the occurrence of a Corporate Change or Change in Control
or the Participant’s separation from service, such amount or benefit will not be
payable or distributable to the Participant, and/or such different form of
payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Corporate Change or Change in Control or
separation from service meet any description or definition of “change in control
event” or “separation from service”, as the case may be, in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Award upon a corporate change or change in control
or separation from service, however defined. If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the next earliest payment or distribution date or event
specified in the Award agreement that is permissible under Section 409A of the
Code. If this provision prevents the application of a different form of payment
of any amount or benefit, such payment shall be made in the same form as would
have applied absent such designated event or circumstance.
(c)    Notwithstanding anything in the Plan or in any Award agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under the Plan or any Award agreement by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration

HOU01:1228446.2    15

--------------------------------------------------------------------------------


of payment by the Committee under Treas. Reg. Section 1.409A-3(j)(4)(ii)
(domestic relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi)
(payment of employment taxes): (i) the amount of such non-exempt deferred
compensation that would otherwise be payable during the six-month period
immediately following the Participant’s separation from service will be
accumulated through and paid or provided on the earlier of (a) the date of the
Participant’s death or (b) the date that is six months after the date of the
Participant’s separation from service with the Company (in either case, the
“Required Delay Period”); and (ii) the normal payment or distribution schedule
for any remaining payments or distributions will resume at the end of the
Required Delay Period.
(d)    For purposes of the Plan, the term “Specified Employee” has the meaning
given such term in Section 409A of the Code and the final regulations
thereunder, provided, however, that, as permitted in such final regulations, the
Company’s Specified Employees and its application of the six-month delay rule of
Section 409A(a)(2)(B)(i) of the Code shall be determined in accordance with
rules adopted by the Board or any committee of the Board, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including the Plan.
XV.    MISCELLANEOUS
(a)    No Right To An Award. Neither the adoption of the Plan nor any action of
the Board or of the Committee shall be deemed to give any individual any right
to be granted an Award, or any other rights hereunder except as may be evidenced
by an Award agreement duly executed on behalf of the Company, and then only to
the extent and on the terms and conditions expressly set forth therein. The Plan
shall be unfunded. The Company shall not be required to establish any special or
separate fund or to make any other segregation of funds or assets to assure the
performance of its obligations under any Award.
(b)    No Employment/Membership Rights Conferred. Nothing contained in the Plan
shall (i) confer upon any employee or Consultant any right with respect to
continuation of employment or of a consulting or advisory relationship with the
Company or any Affiliate or (ii) interfere in any way with the right of the
Company or any Affiliate to terminate his or her employment or consulting or
advisory relationship at any time. Nothing contained in the Plan shall confer
upon any Director any right with respect to continuation of membership on the
Board.
(c)    Other Laws; Withholding. The Company shall not be obligated to issue any
Common Stock pursuant to any Award granted under the Plan at any time when the
shares covered by such Award have not been registered under the Securities Act
of 1933, as amended, and such other state and federal laws, rules, and
regulations as the Company or the Committee deems applicable and, in the opinion
of legal counsel for the Company, there is no exemption from the registration
requirements of such laws, rules, and regulations available for the issuance and
sale of such shares. No fractional shares of Common Stock shall be delivered,
nor shall any cash in lieu of fractional shares be paid. The Company shall have
the right to deduct in connection with all Awards any taxes required by law to
be withheld and to require any payments required to enable it to satisfy its
withholding obligations.
(d)    No Restriction on Corporate Action. Nothing contained in the Plan shall
be

HOU01:1228446.2    16

--------------------------------------------------------------------------------


construed to prevent the Company or any Affiliate from taking any action which
is deemed by the Company or such Affiliate to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan. No Participant, beneficiary or other person shall
have any claim against the Company or any Affiliate as a result of any such
action.
(e)    Restrictions on Transfer. An Award (other than an Incentive Stock Option,
which shall be subject to the transfer restrictions set forth in
Paragraph VII(c)) shall not be transferable otherwise than (i) by will or the
laws of descent and distribution, (ii) pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder, or (iii) with
the consent of the Committee.
(f)    Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.





HOU01:1228446.2    17

--------------------------------------------------------------------------------


EXHIBIT A
FORUM ENERGY TECHNOLOGIES, INC.
2010 STOCK INCENTIVE PLAN
Except as otherwise provided in an Award agreement, the definitions set forth in
this Exhibit A shall also apply in the case of any provision of the Plan or any
Award agreement that includes the term “Change in Control:”
Acquiring Person means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than the Initial
Stockholders.
Change in Control means:
(a)    The acquisition by any Acquiring Person of beneficial ownership (within
the meaning of Rule 13d‑3 promulgated under the Exchange Act) of fifty percent
(50%) or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a) any
acquisition by any Acquiring Person pursuant to a transaction which complies
with clause (ii)(c)(1) of this definition shall not constitute a Change in
Control; or
(b)    Individuals, who, immediately following the time when the common stock of
the Company becomes Public Stock, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the time when the
common stock of the Company becomes Public Stock whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered for purposes of this definition as though such individual was a
member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office as a director occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of an Acquiring Person other than the Board; or
(c)    The consummation of a Corporate Transaction unless, following such
Corporate Transaction, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction beneficially own, directly or indirectly, more
than fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the Company (if it be the ultimate parent entity following such Corporate
Transaction) or the corporation

HOU01:1228446.2    A‑1

--------------------------------------------------------------------------------


resulting from such Corporate Transaction (or the ultimate parent entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries), and
(2) at least a majority of the members of the board of directors of the ultimate
parent entity resulting from such Corporate Transaction were members of the
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Corporate Transaction. For purposes of the
foregoing sentence, only (A) shares of common stock and voting securities of the
Company, assuming the Company is the ultimate parent entity following such
Corporate Transaction, held by a beneficial owner immediately prior to such
Corporate Transaction and any additional shares of common stock and voting
securities of the Company issuable to such beneficial owner in connection with
such Corporate Transaction in respect of the shares of common stock and voting
securities of the Company held by such beneficial owner immediately prior to
such Corporate Transaction, or (B) shares of common stock and voting securities
of the ultimate parent entity following such Corporate Transaction, assuming the
Company is not the ultimate parent entity following such Corporate Transaction,
issuable to a beneficial owner in respect of the shares of common stock and
voting securities of the Company held by such beneficial owner immediately prior
to such Corporate Transaction, in either case shall be included in determining
whether or not the fifty percent (50%) ownership test in this subsection (c) has
been satisfied.
Corporate Transaction means a reorganization, merger or consolidation of the
Company, any of its subsidiaries or sale, lease or other disposition of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole (other than to an entity wholly owned, directly or indirectly, by the
Company) or the liquidation or dissolution of the Company.
Exchange Act means the Securities Exchange Act of 1934, as amended.
Initial Stockholders means the stockholders of the Company as of the date of the
Stockholders Agreement and their respective affiliates and Persons who are
permitted transferees in accordance with Section 2.2 of the Stockholders
Agreement.
Person means any natural person, limited liability company, corporation, limited
partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank trust company, land trust, business trust, or
other organization, whether or not a legal entity, and any government or agency
or political subdivision thereof.
Public Stock means shares of capital stock (including depositary receipts or
depositary shares related to common stock or similar ordinary shares) of any
Person that are registered under Section 12 of the Exchange Act and listed for
trading on a national securities exchange registered under Section 6(a) of the
Exchange Act.
Stockholders Agreement means that certain Stockholders’ Agreement dated as of
August 2, 2010, among the Company and certain of its stockholders, as the same
may be amended or restated from time to time.

HOU01:1228446.2    A‑2